DETAILED ACTION
This office action is in response to the application filed on 30 August 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of provisional application 63/072275 on 31 August 2020 and 63/081949 on 23 September 2020 under 35 U.S.C. 119(e) on November 17, 2010.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01 December 2021 and 27 May 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-9, 12, 14-16 and 19 are rejected under U.S.C. 103 as being unpatentable over Denoual et al (US 2020/0389676 A1; Denoual), in view of Maze et al (US 2020/0245041 A1; Maze).
RE Claim 1, Denoual discloses a method implemented by at least one processor in communication with a memory (Denoual: fig. 7, ‘CPU’ 704 operatively coupled with ‘RAM’ 708 and ‘program ROM’ 706 (processor in communication with a memory via ‘bus’ 702); title, “method and apparatus for generating media data”, [0038-0039], disclosing a computer program, stored in a memory, executed by an apparatus to implement a method), wherein the memory stores computer-readable instructions that, when executed by the at least one processor (Denoual: [0196], “the device 700 comprises a communication bus 702, a central processing unit (CPU) 704 capable of executing instructions from program ROM 706 on powering up of the device, and instructions relating to a software application from main memory 708 after the powering up”), cause the at least one processor to perform: accessing multimedia data (Denoual: fig. 4, ‘get media streams’ 400 (access media data), fig. 5, illustrating the parsing of a media file/segment, where the ISOBMFF parser 152 determines in step 502 the number of tracks in the file with their type (video, audio, text … etc.) (implicitly giving evidence that Denoual’s method accesses multimedia data); [0038, 0054], computer program (e.g., software) executed by a processor for generating media data) comprising:
a plurality of media tracks, each media track comprising an associated series of samples of media data (Denoual: fig. 2(d), illustrating a plurality of video/media tracks 230; [0002], “Each track represents a timed sequence of media data (frames of video, for example). Within each track, each timed unit of data is called a sample; this might be a frame of video or audio”); and
a derived track comprising a set of derivation operations to perform to generate a series of samples of media data for the derived track (Denoual: [0098], disclosing a generated media/visual track comprising a ‘TransformPropertyContainer’ defining a set of transform operations for generating a visual/media track from input tracks);
performing a derivation operation of the set of derivation operations to generate a portion of media data for the derived track (Denoual: fig. 4, ‘composition step’ 402; [0156], disclosing the application of effects, transformations or operations to selected tracks so as to generate media data for the derived track), while implicitly comprising: determining, based on the derivation operation, a group of media tracks from the plurality of media tracks, comprising determining each media track in the group of tracks meets a grouping criteria, wherein the group of media tracks is a subset of the plurality of media tracks (Denoual: fig. 9, illustrating a set of tracks to be derived and rendered; [0165], “the generated track and the input media tracks are also associated to the same track group through a TrackGroupBox 'trgr' with a specific grouping type value indicating that each track of the group is a variation of an original media track” (track group implicitly comprises a spatial grouping criteria)).
However, although Denoual does not appear to expressly teach,
Maze (in the same general field of endeavor) discloses selecting one media track from the group of media tracks (Maze: [0198], disclosing the selection of one media track from a group), and
adding a sample from the one media track to a derived track to generate a portion of the derived track (Maze: [0200-0201], disclosing luma and chroma samples of composition media track (e.g., derived track) are set equal to luma and chroma samples of sub-picture track (e.g., selected one media track); note, setting samples of one track equal to values of another track effectively adds a sample from the one track to the another track).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Maze’s selection of one media track from a group of media tracks and adding a sample from the one media track to a derived track to generate a portion of the derived track with Denoul’s derivation operation to generate a portion of media data for the derived track, with the expected benefit of a fast adaptation to the group of media tracks.
RE Claim 2, Denoual/Maze teaches the method of claim 1, and in addition Maze discloses the grouping criteria comprises an alternate group value; and determining each media track in the group of tracks meets the grouping criteria comprises determining each media track in the group of tracks comprises an alternate group equal to the alternate group value (Maze: [0202], alternate groups may have the same alternate group values (e.g., alternate group value 0)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Maze’s grouping criteria comprising an alternate group value with Denoual/Maze’s method, therein giving the combined Denoual/Maze method more flexibility with respect to quality, codec, language, etc. associated with the presentation of derived media content (Maze, [0005]).
RE Claim 5, Denoual/Maze discloses the method of claim 1, and Maze also teaches the group of media tracks are inputs to the derivation operation; and the portion of the derived track is an output of the derivation operation (Maze: [0197-0201], providing an outline where reconstruction of a video source comprises using media tracks of a group as inputs to the reconstruction/derivation operation and the derived tracks with updated luma and chroma samples as outputs of the reconstruction/derivation operation).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Maze’s group of media tracks as inputs to a derivation operation and portion of derived tracks as an output of the derivation operation, with the expected benefit of providing a fast adaptation to the group of media tracks.
RE Claim 7, Denoual/Maze discloses the method of claim 1, and Denoual also teaches perform each derivation operation of the set of derivation operations to select media samples from the plurality of media tracks to generate the derived track with the selected media samples (Denoual: fig. 5, ‘static transfo?’ 507 → ‘get transformation parameters’ 520 → ‘build generated sample’ 521 (performing derivation operation on select media samples); [0180], “the parser checks whether the transformation parameters are in the generated samples, in another track contained in the media file or in an external track. Then it starts building the samples one by one”).
RE Claim 8, Denoual discloses an apparatus comprising a processor in communication with memory (Denoual: fig. 7, showing ‘device’ 700 with ‘CPU’ 704 communicatively coupled with ‘program ROM’ 706 and ‘RAM’ 708 via bus 702), the processor being configured to execute instructions stored in the memory that cause the processor (Denoual: [0196], “the device 700 comprises a communication bus 702, a central processing unit (CPU) 704 capable of executing instructions from program ROM 706 on powering up of the device, and instructions relating to a software application from main memory 708 after the powering up”) to perform: accessing multimedia data (Denoual: fig. 4, ‘get media streams’ 400 (access media data), fig. 5, illustrating the parsing of a media file/segment, where the ISOBMFF parser 152 determines in step 502 the number of tracks in the file with their type (video, audio, text … etc.) (implicitly giving evidence that Denoual’s method accesses multimedia data); [0038, 0054], computer program (e.g., software) executed by a processor for generating media data) comprising:
a plurality of media tracks, each media track comprising an associated series of samples of media data (Denoual: fig. 2(d), illustrating a plurality of video/media tracks 230; [0002], “Each track represents a timed sequence of media data (frames of video, for example). Within each track, each timed unit of data is called a sample; this might be a frame of video or audio”).
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 9, Denoual/Maze teaches the apparatus of claim 8,
Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 12, Denoual/Maze teaches the apparatus of claim 8.
 Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 14, Denoual/Maze teaches the apparatus of claim 8.
Also, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 15, Denoual discloses an apparatus comprising a processor in communication with memory (Denoual: fig. 7, showing ‘device’ 700 with ‘CPU’ 704 communicatively coupled with ‘program ROM’ 706 and ‘RAM’ 708 via bus 702), the processor being configured to execute instructions stored in the memory that cause the processor (Denoual: [0196], “the device 700 comprises a communication bus 702, a central processing unit (CPU) 704 capable of executing instructions from program ROM 706 on powering up of the device, and instructions relating to a software application from main memory 708 after the powering up”) to perform encoding multimedia data (Denoual: fig. 1, ‘media encoders’ 100 (encoding media data), fig. 4, ‘get media streams’ 400 (access media data) → ‘encapsulate media tracks’ 401 (encode multimedia data), , fig. 5, illustrating the parsing of a media file/segment, where the ISOBMFF parser 152 determines in step 502 the number of tracks in the file with their type (video, audio, text … etc.) (implicitly giving evidence that Denoual’s method accesses multimedia data); [0038, 0054], computer program (e.g., software) executed by a processor for generating media data, [0156], encapsulation of media streams by media encoders 100, and packaging of media streams into ISOBMFF track(s) (encoding of multimedia data)).
In addition, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 16, Denoual/Maze teaches the apparatus of claim 15.
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 19, Denoual/Maze discloses the apparatus of claim 15.
 Additionally, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.

Claims 3, 10, 17 are rejected under U.S.C. 103 as being unpatentable over Denoual, in view of Maze, and further in view of Priddle et al (US 2012/0016917 A1; Priddle).
RE Claim 3, Denoual/Maze discloses the method of claim 1.
Yet, even though Denoual/Maze does not appear to expressly teach,
Priddle (in the same general field of endeavor) discloses a grouping criteria comprises a switch group value (Priddle: fig. 4, illustrating two sets of camera clusters; [0099], disclosing switch group identifier assignable on a track level; note, Priddle’s switch group identifier is interpreted as a switch group value); and determining each media track in the group of tracks meets the grouping criteria comprises determining each media track in the group of tracks comprises a switch group equal to the switch group value (Priddle: [0020, 0022], “The switching is performed based on a switch group identifier assigned to the sub-track as selection information and is therefore present in the media container file … A container provider provides a media container file in which at least one sub-track is defined and comprises associated switch group identifier and sub-track information. A track selector uses the switch group identifier to select a sub-track relating to the same media content as a current track or sub-track”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Priddle’s switch group value with Denoual/Maze’s grouping criteria in order to increase the flexibility of the combined Denoual/Maze/Priddle method by providing a mechanism for signaling a switch between tracks at different bitrates and/or resolutions.
	RE Claim 10, Denoual/Maze discloses the apparatus of claim 8.
	Additionally, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
	RE Claim 17, Denoual/Maze discloses the apparatus of claim 15.
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 4, 6, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim (claims 1, 8 and 15), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 4, 11 and 18, Denoual/Maze teaches the method of claim 1, the apparatus of claim 8, and the apparatus of claim 15.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein selecting one media track from the group of media tracks comprises: determining, based on the derivation operation, an attribute list comprising one or more attributes; and selecting the one media track by determining the one media track meets each of the one or more attributes of the attribute list”.
As per claims 6, 13 and 20, Denoual/Maze teaches the method of claim 1, the apparatus of claim 8, and the apparatus of claim 15.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein: a representative track is an input to the derivation operation, wherein the representative track is used to determine the grouping criteria; and the portion of the derived track is an output of the derivation operation”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611